Title: To Benjamin Franklin from George Hobart, [before 21 October 1781]
From: Hobart, George
To: Franklin, Benjamin


Sunday Hôtel de Chartres Rue Riche[lieu] [before October 21, 1781]
Mr Hobarts best Respects wait upon Mr Franklin. Has sent him enclos’d a Letter from governor Pownall, & a Book. Mr Hobart has also a Paper to communicate to him from the same, which he will wait upon Mr Franklin with any Day which may be most convenient except Wednesday & Saturday in the ensuing Week.
 
Addressed: A Monsieur / Monsieur Franklin / &c &c &c / dans Son Hotel / Passy.
